DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW Publ. No. TW-536239-U to Luo (hereinafter Luo).  It is noted that Luo may have been published by the Applicant.  However, since Luo was published on February 1, 2017, which is more than a year before the effective filing date of the present application of March 26, 2019, Luo qualifies as prior art under 35 U.S.C. 102(a)(1).
Regarding claim 1, as best understood, Luo discloses a dyeing apparatus for detecting slide, in which a specimen being dyed by dyeing agents of a plurality of dyeing agent spraying devices for observing the dyeing contacting of the specimen and the environment, and including: including: a motor (1), wherein one end (top end) of the motor (1) is disposed with a rotation shaft (11) for providing power (see the first figure and the description of the reference numbers on the last two pages of the translation); a rotary plate (2), disposed at one end (top end) of the motor (1), wherein the top end of the rotary plate (2) is disposed with a mounting seat (22), the bottom end thereof is disposed with a shaft seat (21), and the center of the shaft seat (21) is formed with an insertion hole (211) corresponding to the rotation shaft (11) of the motor (1) (see the first figure and the description of the reference numbers on the last two pages of the translation); a buckle seat (3), disposed in the mounting seat (22) of the rotary plate (2), wherein the center of the buckle seat (3) is formed with a penetrated hole (31) and two sides and four corners thereof are respectively formed with mounting protrusions (32) and positioning recesses (311) (see the first figure and the description of the reference numbers on the last two pages of the translation); a slide frame (4), disposed above the buckle seat (3), wherein the top end of the slide frame (4) is formed with a concave recess (41), and two sides thereof are respectively formed with a lateral recess (42), 
Regarding claim 2, as best understood, Luo discloses that two sides of the mounting seat (22) of the rotary plate (2) are respectively formed with an outwardly expandable part (221) allowing at least one finger to apply an external force (see the first figure and the description of the reference numbers on the last two pages of the translation).
Regarding claim 3, Luo discloses that the convex ring (51) of the slide (5) is formed in a circular status (see the first figure and the description of the reference numbers on the last two pages of the translation).
Regarding claim 4, Luo discloses that the top end of the slide frame (4) and the top end of the slide (5) disposed in the concave recess (41) are arranged on the same plane (see the cross-sectional third figure and page 3 of the translation, states “[p]referably, the upper end of the slide holder is in a plane with the upper end of the slide placed in the lower recess”).
Regarding claim 5, Luo discloses that the absorbing piece (6) is formed in a circular status (see the first figure and the description of the reference numbers on the last two pages of the translation).
Regarding claim 6, Luo discloses that the material of the absorbing piece (6) is a sponge or paper cottons (see page 3 of the translation, states “the material of the adsorption block is sponge or paper cotton”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite (meaning unclear) because it recites “in which a specimen being dyed by dyeing agents of a plurality of dyeing agent spraying devices for observing the dyeing contacting of the specimen and the environment.”  The above phrase is an incomplete phrase because it is missing a verb.  Specifically, it is unclear what is done with the specimen.  It is possible that Applicant may have intended the above recitation to recite “in which a specimen is to be
Claim 2 is indefinite because it recites that “two sides of the mounting seat of the rotary plate are respectively formed with an outwardly expandable part allowing at least one finger to apply an external force” (emphasis added).  The “expandable part” is referring to reference number (221) in figure 1.  However, reference number (221) is not actively able to expand to make it expandable.  It is possible that Applicant intended the 
Claims which depend from an indefinite claim are also indefinite by virtue of their dependencies.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
It is noted that amending claim 1 to recite “
It is also noted that amending claim 1 as discussed below would correct antecedent basis issues (not using a “the” or “said” for elements already introduced in a claim or not using an “a” or an “an” for elements that are being introduced for the first time in a claim):
a rotary plate, disposed at the one end of the motor, wherein [[the]] a top end of the rotary plate is disposed with a mounting seat, [[the]] a bottom end thereof is disposed with a shaft seat, and [[the]] a center of the shaft seat is formed with an insertion hole corresponding to the rotation shaft of the motor; 
a buckle seat, disposed in the mounting seat of the rotary plate, wherein [[the]] a center of the buckle seat is formed with a penetrated hole and two sides and four corners thereof are respectively formed with mounting protrusions and positioning recesses; 
a slide frame, disposed above the buckle seat, wherein [[the]] a top end of the slide frame is formed with a concave recess, and two sides thereof are 
a slide, disposed in the concave recess of the slide frame, wherein [[the]] a center of the slide is formed with a convex ring; 
an absorbing piece, sleeved on the convex ring of the slide, wherein [[the]] a center of the absorbing piece is formed with a penetrated hole corresponding to [[the]] an outer side of the convex ring of the slide; 
a bottom seat, disposed above the buckle seat and having two sides thereof formed with lateral edges crossing the two sides of the buckle seat, wherein [[the]] inner sides edges are a center of the bottom seat is formed with a penetrated hole having the corresponding shape relative to the absorbing piece for fastening [[the]] an outer periphery of the absorbing piece, and four corners of the bottom seat are formed with positioning recesses; and 
a top cover, disposed above the bottom seat, wherein [[the]] an inner center thereof is formed with a concave part corresponding to the penetrated hole of the bottom seat, [[the]] a center of the concave part is thoroughly formed with an inlet hole for allowing dyeing agents to be provided, and lower four corners of the top cover are formed with positioning protrusions corresponding to the positioning recesses of the bottom seat.
 a top end of the slide frame and [[the]] a top end of the slide disposed in the concave recess are arranged on [[the]] a same plane” would correct antecedent issues. 
Appropriate correction is required.

Conclusion
The Examiner has cited one or more references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these reference(s). 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649